Citation Nr: 0722152	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for macular 
degeneration (formerly shown as macular dystrophy, scars, 
bilateral), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel






INTRODUCTION

The veteran had active service from October 1982 through 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board observes that it initially 
appeared that the veteran's substantive appeal was untimely; 
however, upon further review, it is clear that the January 
2004 VA Form 9 was filed within one year of the January 2003 
notice to the veteran of the April 2002 rating decision.  As 
such, the appeal was perfected in a timely fashion and is 
discussed below.

In February 2006, the veteran filed a notice of disagreement 
with the February 2005 rating decision denying service 
connection for degenerative disc disease of the lumbar spine.  
VA issued a Statement of the Case in August 2006.  The 
veteran, however, did not file a substantive appeal with 
regard to that issue, so it is not now before the Board.

The present appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected macular degeneration.  He was initially rated as 10 
percent disabled under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6011.  See April 2002 rating decision.  His evaluation 
was later increased to 20 percent under DC 6077.  See August 
2003 rating decision.  

The April 2006 VA eye examination report is comprehensive as 
to the veteran's visual acuity impairment.  However, for a 
complete analysis of the rating criteria to seek a rating 
most favorable to the veteran, impairment of field vision 
must be completely discussed.  The April 2006 report contains 
a corresponding visual field test report suggesting a defect 
in the veteran's visual fields; however, the visual field 
test results are in graph form and not fully explained in the 
text of the report.  On page two, there is a paragraph that 
begins mid-sentence and discusses the degrees of field 
vision.  The analysis is incomplete, as it appears that a 
portion of the report is missing.  Also the computation of 
concentric contraction is not found in the report.  The Board 
may only consider independent medical evidence to support its 
findings and may not provide its own interpretation of the 
graphical representation of medical evidence in the guise of 
a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  A remand 
is therefore required so that additional textual analysis can 
be gained from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the April 2006 VA 
eye examination, to specifically include a 
review of the Goldmann Perimeter Chart 
results.  The examiner is requested to 
comment on all current manifestations of 
the veteran's service-connected eye 
disabilities.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing 
(i.e., identify the degrees and quadrants 
where visual loss exists and conduct the 
computation of concentric contraction 
under the schedule).

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




